DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/2/2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jia CN 107448415 (for English translation see US 20190063463) in view of Fujieda US 20080226446.
Regarding claim 1, Jia discloses an impeller (Fig. 1), comprising
a hub (1); 
a plurality of first blades (2) disposed around the hub separately, wherein each of the plurality of first blades is connected with a periphery of the hub (Fig. 1); 
a plurality of second blades (3) disposed around the hub separately, wherein each of the plurality of second blades is disposed away from the periphery of the hub and located between two adjacent first blades of the plurality of first blades (Fig. 1); and 
a connecting member (4)
However, it does not teach that the connecting member is disposed around the hub and penetrated through the plurality of first blades and the plurality of second blades, wherein the connecting member is not in contact with a first edge of any side of each of the plurality of first blades, and the connecting member is not in contact with a second edge of any side of each of the plurality of second blades.  
Fujieda teaches an impeller, comprising: a connecting member (54) disposed around the hub and penetrated through the plurality of first blades and the plurality of second blades (Fig. 4), wherein the connecting member is not in contact with a first edge of any side of each of the plurality of first blades (Fig. 4; [0066] and [0069]), and the connecting member is not in contact with a second edge of any side of each of the plurality of second blades (Fig. 4; [0066] and [0069]).  Fujieda so teaches in order to allow airflow to smoothly flow and noise can be suppressed ([0069]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connecting member as taught by Jia by utilizing a 
Regarding claim 2, Jia further discloses that each of the plurality of first blades (2) comprises a first blade surface (concave side), a second blade surface (convex side), a connecting end (adjacent hub) and a first leading edge (Fig. 1), the first blade surface and the second blade surface are opposite to each other (Fig. 1), the connecting member (4 as modified by Fujieda) is penetrated through a first center of the first blade surface and a second center of the second blade surface of each of the plurality of first blades (Fujieda, [0066] and [0069]), the connecting end (adjacent to hub) is connected with the periphery of the hub (Fig. 1), the first leading edge is located in an interconnection (blade tip) between the first blade surface and the second blade surface (Fig. 1), and the first leading edge is located away from the hub than the connecting end (Fig. 1).  
Regarding claim 3, Jia further discloses that each of the plurality of second blades (3) comprises a third blade surface (concave side), a fourth blade surface (convex side), an inner end and a second leading edge (Fig. 1), the third blade surface and the fourth 14blade surface are opposite to each other (Fig. 1), the connecting member (4 as modified by Fujieda) is penetrated through a third center of the third blade surface and a fourth center of the fourth blade surface of each of the plurality of second blades (Fujieda, [0066] and [0069]), the inner end is adjacent to the hub (Fig. 1), the inner end is not connected with the periphery of the hub (Fig. 1), the second leading edge is located in an interconnection (blade tip) between the third blade surface and the fourth 
Regarding claim 4, Jia further discloses that the distance between the inner end of each of the plurality of second blades and the periphery of the hub is identical (Fig. 1).  

    PNG
    media_image1.png
    501
    429
    media_image1.png
    Greyscale
Regarding claim 8, Jia further teaches that the hub comprises an axis center (through radial center), a first line is formed between the first leading edge of the Nth first blade of the plurality of first blades and the axis center, a second line is formed between the first leading edge of the (N+1)th first blade of the plurality of first blades and the axis center, and a fourth line is formed between the first leading edge of the (N+2)th first blade of the plurality of first blades and the axis center, wherein a first combination angle is formed between the first line and the second line, a second combination angle is formed between the second line and the fourth line, and the magnitude of the first combination angle is equal to that of the second combination angle (Fig. 1).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jia CN 107448415 (for English translation see US 20190063463) in view of Fujieda US 20080226446 as applied to claim 8 above and further in view of Smellie US 1893184.

    PNG
    media_image2.png
    501
    429
    media_image2.png
    Greyscale
Regarding claim 9, Jia further discloses a third line is formed between the second leading edge of the Mth second blade and the axis center, wherein the second leading edge of the second blade is located 16between the Nth first blade and the (N+1)th first blade, wherein a first angle is formed between the first line and the third line, a second angle is formed between the second line and the third line.  However, it does not teach that that the magnitude of the first angle is not equal to that of the second angle.
Smellie teaches a fan wherein the angle between successive blades is adjusted by plus or minus Δ degrees (Fig. 2) in order to reduce noise caused by vibrations due to equal time intervals of each blade (pg. 1 ln. 19-32).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spacing between the blades as taught by Jia by utilizing uneven spacing .  
  
Claims 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horng US 20020146318 in view of Jia CN 107448415 (for English translation see US 20190063463) and Fujieda US 20080226446.
Regarding claim 10, Horng discloses a fan, comprising: 
a frame (1 and 4) comprising a first surface (surface of 4), a second surface (bottom of 1), a side wall (outer vertical surface of 1), a first inlet (41), an outlet (12) and an accommodation space (Fig. 2), wherein the first inlet (41) is disposed in the first surface (4), the first surface and the second surface are opposite to each other (Fig. 2), the outlet (12) is disposed between the first surface and the second surface, wherein the first surface, the second surface and the side wall are defined as the accommodation space collaboratively (Fig. 2), wherein the first inlet, the outlet and the accommodation space are in fluid communication with each other (Fig. 2); and 
an impeller (3) disposed in the accommodation space and comprising: 
a hub (32); 
a plurality of blades (Fig. 2); 
wherein portion of each of the plurality of blades is exposed to an axial projection surface of the first inlet axially (Fig. 3); and 
a connecting member (34).

Jia teaches an impeller (Fig. 1), comprising
a hub (1); 
a plurality of first blades (2) disposed around the hub separately, wherein each of the plurality of first blades is connected with a periphery of the hub (Fig. 1); 
a plurality of second blades (3) disposed around the hub separately, wherein each of the plurality of second blades is disposed away from the periphery of the hub and located between two adjacent first blades of the plurality of first blades (Fig. 1).
Jia so teaches in order to disperse the airstream the flow towards the tail portions of the long blades resulting in a reduction of the acoustic pressure ([0015]).  Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to modify the plurality of blades as taught by Horng by utilizing alternating long and short blades as taught by Jia in order to disperse the airstream and reduce acoustic pressure.

Regarding claim 11, Fujieda further teaches that wherein the connecting member is not in contact with a first edge of any side of each of the plurality of first blades (Fig. 4; [0066] and [0069]), and the connecting member is not in contact with a second edge of any side of each of the plurality of second blades (Fig. 4; [0066] and [0069]). 
Regarding claim 12, Horng further discloses that the connecting member (Fujieda, 54) is not exposed to the axial projection surface of the first inlet axially (Horng, Fig. 3).  
Regarding claim 13, Horng further discloses at least one second inlet (14), the least one second inlet is disposed in the second surface (bottom of 1), and the connecting member (Fujieda, 54) is not exposed to an axial projection surface of the least one second inlet (Horng, Fig. 3).  
Regarding claim 14, see claim 2 above.
Regarding claim 15, see claim 3 above.
Regarding claim 19, see claim 8 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horng US 20020146318 in view of Jia CN 107448415 (for English translation see US 20190063463) and Fujieda US 20080226446 as applied to claim 3 above and further in view of Smellie US 1893184.
Regarding claim 20, see claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        


/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745